 

Exhibit 10.4

 

LEAK-OUT AGREEMENT

 

June 20, 2017

 

This leak-out agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Great Basin Scientific, Inc., a
Delaware corporation (the “Company”), and the person or persons named on the
signature pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Subscription Agreement, dated June 20, 2017,
by and among the Company and the certain purchasers signatory thereto (the
“Subscription Agreement”), pursuant to which the Holder acquired (i) shares of
Common Stock (“Shares”) and (ii) Warrants to purchase Common Stock
(collectively, the “Warrants” and together with the Shares, the “Securities”),
and (b) the registration statement on Form S-1 (File No. 333-216045), as amended
(as so amended, “Registration Statement”). Capitalized terms not defined herein
shall have the meaning as set forth in the Subscription Agreement.

 

The Holder agrees solely with the Company that from the date that the
undersigned executes the Subscription Agreement (the “Effective Date”) and
ending on and including August 1, 2017 (such period, the “Restricted Period”),
neither the Holder, nor any affiliate (as defined in Rule 405 under the
Securities Act, an “Affiliate”) of such Holder which (x) had or has knowledge of
the transactions contemplated by the Subscription Agreement, (y) has or shares
discretion relating to such Holder’s investments or trading or information
concerning such Holder’s investments, including in respect of the Securities, or
(z) is subject to such Holder’s review or input concerning such Affiliate’s
investments or trading (together, the “Holder’s Trading Affiliates”),
collectively, shall sell, dispose or otherwise transfer, directly or indirectly,
(including, without limitation, any sales, short sales, swaps or any derivative
transactions that would be equivalent to any sales or short positions) on any
Trading Day during the Restricted Period (any such date, a “Date of
Determination”), Shares or Warrant Shares underlying any Warrants purchased
pursuant to the Subscription Agreement (the “Warrant Shares”) in an amount more
than ___%1 of the trading volume of Common Stock as reported by Bloomberg, LP
for the applicable Date of Determination (“Leak-Out Percentage”); provided that
the foregoing restrictions shall not apply to any sales by the Holder or any of
the Holder’s Trading Affiliates at a price equal to or greater than $0.90 (as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events occurring after the date hereof).

 



--------------------------------------------------------------------------------

1 Pro rata portion of 35% among investors executing Leak-Out Agreements, based
on aggregate Purchase Price.

 



 1 

 

 

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares or the Warrant Shares (the “Restricted Securities”) to any Person (an
“Assignee”) without complying with (or otherwise limited by) the restrictions
set forth in this Leak-Out Agreement, provided that, as a condition to any such
sale or transfer an authorized signatory of the Company and such Assignee duly
execute and deliver a leak-out agreement in the form of this Leak-Out Agreement
(an “Assignee Agreement”, and each such transfer a “Permitted Transfer”),
provided that the Leak-Out Percentage as to such Assignee and the Leak-Out
Percentage of the assignor shall be proportionally adjusted based on the
original leak-Out Percentage of the Holder.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Subscription Agreement.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns and shall not be for the benefit of, or be enforceable by, any other
person or entity.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Section 10 of
Annex I to the Subscription Agreement.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the Company may not have
an adequate remedy at law for money damages in the event that this Leak-Out
Agreement has not been performed in accordance with its terms, and therefore
agrees that the Company shall be entitled to seek specific enforcement of the
terms hereof in addition to any other remedy it may seek, at law or in equity.

 



 2 

 



 

Without implication that the contrary would otherwise be true, the Company
acknowledges and agrees that this Leak-Out Agreement is a separate agreement
that is solely between the Company and the undersigned and not between or among
any other person or entity.

 

[The remainder of the page is intentionally left blank]

 

 3 

 

 

[Signature Page to GBSN Leakout]

 

Sincerely,       GREAT BASIN SCIENTIFIC, INC.             By:
_____________________ Name: Title:

 

Agreed to and Acknowledged:

 

“HOLDER”

 

_____________________________

 

 



By: ____________________

Name:

Title:

 



 4 

